DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 03/22/2022 to the Office Action mailed on 01/26/2022 is acknowledged.

Claim Status
Claims 1-6, 20, and 27-32 are pending. 
Claims 1 and 20 are currently amended.
Claims 27-32 are newly added.
Claim 7-19 and 21-26 are canceled.
Claims 1-6, 20, and 27-32 have been examined.
Claims 1-6, 20, and 27-32 are allowed.
Priority
	Priority to 371 PCT/FI2019/050017 filed on 01/11/2019, which claims priority to Finnish patent application 20188035 filed on 01/12/2018 is acknowledged. 
Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments
The rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) is withdrawn in view of the amendments to the claims.
The rejection of claims 7, 8, and 25 under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) is moot since the claims are canceled.
The rejection of claims 9-11 and 14-19 under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) as applied to claims 1-8 and 25 above, and further in view of Calderari et al. (US Patent 7947724 B2, Published 05/24/2011) is moot since the claims are canceled.
The rejection of claims 12, 13, and 26 under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) in view of Calderari et al. (US Patent 7947724 B2, Published 05/24/2011) as applied to claims 1-11, 14-19, and 25 above, and further in view of Li et al. (Chinese patent application publication 103845295 A, Published 06/11/2014) is withdrawn in view of the amendments to the claims.
The rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Fadini et al. (US Patent Application Publication 2013/0231315 A1, Published 09/05/2013) in view of Calderari et al. (US Patent 7947724 B2, Published 05/24/2011) as applied to claims 1-11, 14-19, and 25 above, and further in view of Li et al. (Chinese patent application publication 103845295 A, Published 06/11/2014) is moot since the claim is canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art is free of any teaching or suggestion of treatment of nausea and vomiting comprising administering to the eye a composition having as its sole active ingredient palonosetron or a pharmaceutically acceptable salt thereof. While the prior does suggest a composition comprising palonosetron as its sole active ingredient he composition is administered via infusion. The prior art also suggests composition for administration to the eye comprising palonosetron and that such compositions treat nausea and vomiting. However, such prior art always teaches or suggests that palonosetron must be combined with another compound in order to effectuate the treatment. For the foregoing reasons claims 1-6, 20, and 27-32 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617